        Case 1:20-cv-01114-JPW Document 26 Filed 11/16/20 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
STATE FARM FIRE & CASUALTY        :             Civil No. 1:20-CV-01114
COMPANY,                          :
                                  :
         Plaintiff,               :
                                  :
         v.                       :
                                  :
TRADITIONS OF AMERICA, LP, et al. :
                                  :
                                  :
         Defendants.              :             Judge Jennifer P. Wilson
                                 MEMORANDUM
      This is a subrogation action brought by Plaintiff State Farm Fire & Casualty

Company (“State Farm”) as subrogree for Glenn T. and Amy Roe (“Subrogors”) to

recover for damages caused by a fire at Subrogors’ home on January 19, 2020.

The case is presently before the court on a motion to dismiss for failure to state a

claim upon which relief may be granted filed by Defendant Elite Mechanical

Group (“Elite Mechanical”). For the reasons that follow, the motion is denied.

                    BACKGROUND AND PROCEDURAL HISTORY

      State Farm initiated this case through the filing of a complaint on June 30,

2020, naming as defendants Elite Mechanical, Traditions of America, LP, and

Goodman Manufacturing Group, L.P. (“Goodman”). (Doc. 1.) Elite Mechanical

moved to dismiss the complaint on July 31, 2020, and in response, State Farm filed

an amended complaint on August 14, 2020. (Docs. 7, 9.)


                                          1
        Case 1:20-cv-01114-JPW Document 26 Filed 11/16/20 Page 2 of 6




      According to the allegations in the amended complaint, Subrogors owned a

residential property in Lititz, Pennsylvania, and Defendant Traditions of America

was hired as the general contractor to construct a home on the property. (Doc. 9 ¶¶

3, 11.) Elite Mechanical was hired as a subcontractor to provide HVAC-related

services on the property, including the installation of a furnace. (Id. ¶ 12.)

      Subsequent to the installation of the furnace, Subrogors contacted Elite

Mechanical requesting service on the furnace based on a noise coming from the

furnace. (Id. ¶ 33.) Elite Mechanical came to the property on an unspecified date

and performed maintenance work on the furnace. (Id. ¶ 34.) During this visit,

Elite Mechanical tightened some bolts, but failed to diagnose or correct the noise

issue that had prompted Subrogors to contact Elite Mechanical. (Id.)

      The noise issue continued after this visit, which prompted Subrogors to

request another visit from Elite Mechanical. (Id. ¶ 35.) Elite Mechanical came to

the property, but because Subrogors were not present at the time, Elite Mechanical

did not enter the home or perform any work on the furnace. (Id. ¶ 36.) Elite

Mechanical did not provide any notice to Subrogors that it had attempted to visit

the property and did not follow up with Subrogors in any other way. (Id.)

      On January 19, 2020, a fire started in the furnace on Subrogors’ property.

(Id. ¶ 37.) The fire was “related to the noise issues that the subrogors had noticed

and attempted to have Elite [Mechanical] service.” (Id.) Based on Elite
                                           2
         Case 1:20-cv-01114-JPW Document 26 Filed 11/16/20 Page 3 of 6




Mechanical’s actions in allegedly contributing to the cause of the fire, Plaintiff

brought claims in the amended complaint against Elite Mechanical alleging

negligence and breach of the implied warranties of workmanlike work and quality

workmanship. (Id. ¶¶ 30–44.)

       Elite Mechanical moved to dismiss the amended complaint for failure to

state a claim upon which relief may be granted on August 26, 2020. (Doc. 10.)

Briefing on the motion has concluded, and it is ripe for the court’s review. (See

Docs. 11, 15-1, 16.) Defendant Traditions of America filed an answer to the

amended complaint on October 2, 2020, which included crossclaims against Elite

Mechanical and Goodman. (Doc. 18.) Elite Mechanical filed an answer to the

crossclaims on October 5, 2020. (Doc. 19.) Goodman has not been served with

process and accordingly has not filed a response to State Farm’s complaint or

Traditions of America’s crossclaims.

                                         JURISDICTION

       This court has jurisdiction under 28 U.S.C. § 1332, which allows a district

court to exercise subject matter jurisdiction where the parties are citizens of

different states and the amount in controversy exceeds $75,000. 1




1
  Although complete diversity does not exist between Subrogors and Defendants, that fact is
irrelevant to the court’s jurisdictional analysis because Subrogors are not parties to this action
and the relevant question in a subrogation action is the citizenship of the subrogee rather than the
                                                   3
         Case 1:20-cv-01114-JPW Document 26 Filed 11/16/20 Page 4 of 6




                                  STANDARD OF REVIEW

       In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.

2019) (quoting Iqbal, 556 U.S. at 678–79). To determine whether a complaint

survives a motion to dismiss, a court identifies “the elements a plaintiff must plead

to state a claim for relief,” disregards the allegations “that are no more than

conclusions and thus not entitled to the assumption of truth,” and determines

whether the remaining factual allegations “plausibly give rise to an entitlement to

relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012).

                                         DISCUSSION

       In briefing on its motion to dismiss, Elite Mechanical argues that State

Farm’s claims against Elite Mechanical should be dismissed because: (1) the



subrogor. See, e.g., Fallat v. Gouran, 220 F.2d 325, 326 (3d Cir. 1955); Fid. & Guar. Ins.
Underwriters, Inc. v. Omega Flex, Inc., 936 F. Supp. 2d 441, 444 n.1 (D.N.J. 2013).
                                                4
        Case 1:20-cv-01114-JPW Document 26 Filed 11/16/20 Page 5 of 6




amended complaint fails to allege that Elite Mechanical breached a duty of care;

(2) it fails to allege that Elite Mechanical’s actions caused Subrogors’ injuries; and

(3) it fails to allege that Elite Mechanical breached the implied warranties of

workmanlike work and quality workmanship. (Doc. 11.)

      To state a claim for negligence under Pennsylvania law, a plaintiff must

allege (1) that the defendant owed a duty of care to the plaintiff, (2) that the

defendant breached that duty, (3) that the defendant’s breach proximately caused

the plaintiff’s injuries, and (4) that the plaintiff suffered actual loss or damage as a

result of the defendant’s actions. Brewington ex rel. Brewington v. City of

Philadelphia, 199 A.3d 348, 355 (Pa. 2018).

      In this case, the amended complaint adequately alleges negligence on the

part of Elite Mechanical. The amended complaint alleges that Subrogors requested

service from Elite Mechanical based on a perceived problem with the Subrogors’

furnace and that Elite Mechanical performed maintenance work on the furnace but

failed to correct the perceived problem. (Doc. 9 ¶¶ 33–36.) These allegations are

sufficient to allege that Elite Mechanical owed a duty of care to Subrogors and

breached that duty. The amended complaint also alleges that the fire at Subrogors’

house was “related to the noise issues that Subrogors had noticed and attempted to

have Elite [Mechanical] service,” which is sufficient to allege causation. (Id. ¶ 37.)



                                            5
        Case 1:20-cv-01114-JPW Document 26 Filed 11/16/20 Page 6 of 6




Finally, the amended complaint alleges extensive damage as a result of Elite

Mechanical’s actions. (See id. ¶ 38.)

      The amended complaint also states a claim for breach of the implied

warranties of workmanlike work and quality workmanship. To state such a claim,

a complaint must allege that a defendant failed to perform work in a reasonable

and workmanlike manner. Delaware, Lackawaxen & Stourbridge R.R. Co. v. Star

Trak, Inc., No. 3:18-CV-00480, 2018 WL 5296292, at *3 (M.D. Pa. Oct. 25,

2018); Groff v. Pete Kingsley Bldg., Inc., 543 A.2d 128, 132 (Pa. Super. Ct. 1988).

Here, the amended complaint adequately alleges a breach of the implied warranties

of workmanlike work and quality workmanship because it alleges that Elite

Mechanical was made aware of a defect in Subrogors’ furnace and failed to repair

that defect. (Doc. 9 ¶¶ 33–36.)

                                   CONCLUSION

      For the foregoing reasons, Elite Mechanical’s motion to dismiss is denied.

An appropriate order follows.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

Dated: November 16, 2020




                                          6
